Case 18-33926-hdh7 Doc 237 Filed 03/04/20               Entered 03/04/20 16:40:48        Page 1 of 4




 PORTER HEDGES LLP                                    SMYSER KAPLAN & VESELKA, L.L.P.

 Eric M. English                                      Garland D. Murphy IV
 State Bar No. 24062714                               State Bar No. 24058010
 Genevieve M. Graham                                  Smyser Kaplan & Veselka, L.L.P.
 State Bar No. 24085340                               700 Louisiana Street, Suite 2300
 Porter Hedges LLP                                    Houston, Texas 77002
 1000 Main Street, 36th Floor                         (713) 221-2300
 Houston, Texas 77002                                 (713) 221-2320
 (713) 226-6000                                       lmurphy@skv.com
 eenglish@porterhedges.com
 ggraham@porterhedges.com

 ATTORNEYS FOR PENDER CAPITAL
 ASSET BASED LENDING FUND I, LP

                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 In re:                                           §
                                                  §      Chapter 7
 MANSFIELD BOAT AND RV                            §
 STORAGE, LLC                                     §      Case No. 18-33926
                                                  §
               Debtor.                            §
                                                  §

           PENDER CAPITAL ASSET BASED LENDING FUND I, LP’S
      OBJECTION TO LARRY REYNOLDS’ MOTION FOR CONTINUANCE OF
                 MARCH 5, 2020 EVIDENTIARY HEARING
                       (Responds to Docket No. 236)

          Pender Capital Asset Based Lending Fund I, LP (“Pender”) files its Objection (the

“Objection”) to Larry Reynolds’ Motion for Continuance [Docket No. 236] (the “Motion to

Continue”).

                                       I.     OBJECTION

          1.    Pender strongly objects to further delay. Mr. Reynolds is again attempting to derail

and avoid the Court’s hearings. The Court orally called for a follow-up hearing at the January 29,

2020 hearing as follows:


                                                 1
10473854v1
Case 18-33926-hdh7 Doc 237 Filed 03/04/20             Entered 03/04/20 16:40:48         Page 2 of 4




       Mr. Seidel, there is a requirement, if you would, that if you would get a setting, like
       the one this morning, toward the end of next month, that gives Mr. Reynolds plenty
       of time to do the things he had testified he was going to be able to do: the sales of
       the house and/or the note and the payment over to you of the amounts that are owed
       under the court order.

January 29 Hearing Transcript at 16:21–25, 17:1–2.

       2.        Mr. Seidel duly noticed the March 5, 2020 hearing and sent notice to Mr. Reynolds

pursuant to the Notice of Hearing and Certificate of Service filed on February 20, 2020 [Docket

No. 227].

       3.        As this Court is aware, Mr. Reynolds has a history of noncompliance and perjury

before this Court, including attempts to avoid hearings based on alleged medical issues. Mr.

Reynolds’ alleged doctor’s note from Dr. Arnold J. Morris III, DO is hearsay and has not been

authenticated.

       4.        While Pender does not excuse Mr. Reynolds’ absence, his attendance at the March

5, 2020 Hearing is not necessary. Whether or not Mr. Reynolds attends, Pender is prepared to

present evidence of Mr. Reynolds’ false statements and noncompliance with this Court’s orders.

       5.        In addition, the motion implicitly acknowledges Mr. Reynolds false statements to

this Court. He references getting permission from another court to transfer the commercial

property in Alaska to his wife, Janice. Mr. Reynolds has previously testified that Janice owned

such property.

       6.        Mr. Reynolds’ motion is also inconsistent in that it seeks a continuance because he

is allegedly sick, but apparently also because he is traveling to Washington for a court hearing.

                                      II.     CONCLUSION

       7.        Pender respectfully requests that this Court deny Reynolds’ request for continuance

of the March 5, 2020 hearing, allow Pender to present evidence of Mr. Reynolds’ false statements



                                                  2
10473854v1
Case 18-33926-hdh7 Doc 237 Filed 03/04/20              Entered 03/04/20 16:40:48         Page 3 of 4




and noncompliance with this Court’s orders, and grant Pender any such other and further relief to

which it may be entitled.



 Dated: March 4, 2020.                       Respectfully submitted,


                                             By: /s/ Eric M. English
                                                 Eric M. English
                                                 State Bar No. 24062714
                                                 Genevieve M. Graham
                                                 State Bar No. 24085340
                                                 Porter Hedges LLP
                                                 1000 Main Street, 36th Floor
                                                 Houston, Texas 77002
                                                 (713) 226-6000
                                                 eenglish@porterhedges.com
                                                 ggraham@porterhedges.com

                                             and

                                                 Garland D. Murphy IV
                                                 State Bar No. 24058010
                                                 Smyser Kaplan & Veselka, L.L.P.
                                                 700 Louisiana Street, Suite 2300
                                                 Houston, Texas 77002
                                                 (713) 221-2300
                                                 (713) 221-2320
                                                 lmurphy@skv.com

                                             ATTORNEYS FOR PENDER CAPITAL ASSET
                                             BASED LENDING FUND I, LP


                                 CERTIFICATE OF SERVICE

        I certify that I caused the foregoing notice to be served on March 4, 2020, to the parties
listed on the attached service list via United States mail, postage prepaid, or via electronic service.

                                               /s/ Eric M. English
                                               Eric M. English




                                                   3
10473854v1
Case 18-33926-hdh7 Doc 237 Filed 03/04/20          Entered 03/04/20 16:40:48   Page 4 of 4




                                      SERVICE LIST


Debtor
Mansfield Boat and RV Storage, LLC
Attn: Larry Reynolds
605 Rutgers
Lancaster, TX 75134

Debtor’s Counsel
Herman A. Lusky
Lusky & Associates PC
5473 Blair Rd.
Dallas, Texas 75231
herman@lusky.com
mail@lusky.com

United States Trustee
United States Trustee
1100 Commerce Street
Room 976
Dallas, Texas 75242

Scott M. Seidel
Seidel Law Firm
6505 W. Park Blvd., Suite 306
Plano, TX 75093
Email: scott.seidel@earthlink.net

Larry Reynolds
305 Smith St.
Mansfield, Texas 76063
Via U.S. Mail and E-mail: ljr4@sbcglobal.net

Larry Reynolds
6160 Deep Lake Dr.
Valdez, Alaska 99686

B. Neal Ainsworth, Jr.
2521 E. Mountain Village Dr. B223
Wasilla, Alaska 99654




                                               4
10473854v1
